MEMORANDUM **
Steven Edward Listoe appeals the sentence imposed following his guilty plea to one count of conspiracy to manufacture methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C). Listoe’s contention that the district court erred by enhancing his sentence under U.S.S.G. *678§ 2Dl.l(b)(5) for the unlawful discharge of a hazardous or toxic substance is foreclosed by our recent decision in the appeal of Listoe’s co-conspirator, United States v. MacDonald, No. 02-30245, 2003 WL 21919891 (9th Cir. August 13, 2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.